241 F.2d 462
TRADERS & GENERAL INSURANCE COMPANY, Appellant,v.Wiley N. McCLARY, Appellee.
No. 16353.
United States Court of Appeals Fifth Circuit.
February 21, 1957.

Alex F, Smith, Jr., Shreveport, La,, Jackson, Smith, Mayer & Kennedy, Shreveport, La., of counsel, for appellant.
John A. Dixon, Jr., Dixon & Dixon, Shreveport, La., for Wiley N. McClary, plaintiff-appellee.
Before RIVES, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment in favor of plaintiff, injured when his truck skidded out of control on a road made slick by oil spilled from another truck, turned over, and rolled down an embankment. The only contentions on appeal are: (1) that the evidence was not sufficient to justify the jury's finding that the oil was spilled by appellant's assured; and (2) that the verdict was excessive. Both contentions, purely factual, are so clearly without foundation on the present record as to call for no discussion. We are not, however, satisfied that the appeal was "sued out merely for delay" so as to call for the award of damages under Paragraph 2 of Rule 30 of this Court, 28 U.S.C.A.

The judgment is therefore

2
Affirmed.